       Case 1:19-cr-00913-SHS Document 117 Filed 08/10/21 Page 1 of 1

                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew's Plaza
                                                    New York, New Yo rk 10007


                                                     August 10, 2021
BYECF

The Honorable Sidney H. Stein
United States District Judge                       MEMO ENDORSED
Southern District of New York
500 Pearl Street
New York, New York 10007

Re:    United States v. Mika/ Leahr, Sl 19 Cr. 913 (SHS) and 20 Cr. 61 (SHS)
       United States v. Jose Irizarry, Sl 19 Cr. 913 (SHS)

Dear Judge Stein:

         In light of recent developments, the Government would benefit from a brief period of
additional time to finalize its position regarding the appropriate sentences for defendants Mika!
Leahr and Jose Irizarry, No prejudice will result from brief adjournments of these sentencing
proceedings, because defendant Leahr is out on bail and defendant Irizarry is facing a mandatory
minimum sentence. Accordingly, the Government respectfully requests that the Court adjourn the
August 12, 2021 sentencing of defendant Leahr and the August 17, 2021 sentencing of defendant
Irizarry by two weeks. The undersigned has consulted with the defendants ' respective counsel,
who consent to this request.


                                              Respectfully submitted,

                                              AUDREY STRAUSS
                                              United States Attorney


                                         by     )/    7#:---
                                              Jad?°b R. Fiddelman
                                              Assistant United States Attorney
                                              (212) 637-1024

cc:    Peggy Cross-Goldenberg, Esq.
       Thomas F.X. Dunn, Esq.

Defendant Leahr's sentencing is adjourned to September 7 at 10:30 a.m. in Courtroom 23A, and
defendant Irizarry's sentencing is adjourned to September 7 at 9:00 a.m. via videoconference.

Dated: New York, New York
       August 10, 2021
